DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 22nd day of 2020. Currently claims 1-20 are pending. No claims are allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical 
In the instant case, claims 1-20 are directed to a method, and a system. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1 and 17 are directed to different statutory categories, the claims are substantially similar and addressed together below in the discussion of claim 1.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such storing and processing evidence information (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claims 1 and 17 recited method and system for infield collection of digital evidence. The invention discusses receiving and storing (copying) evidence related information which is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions, such as analyzing, processing and storing evidence. The claimed limitations, substantially comprising the body of the claim, recite a standard process for weighing evidence and processing chain of command of specific evidence. Traditionally, government agencies that handle physical evidence monitor and analyze chain of command of certain items in order to authenticate that item. Examiner notes that the claims are directed to storing information and processing that stored information. Examiner notes that this alone does not push the claimed invention out of the grouping of certain methods of organizing human activity. Applicant is merely appending data storage and transmission techniques with a 
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as evidence storage on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “device” or “interface” recited at a high level of generality. Examiner notes that this alone does not push the claimed invention out of the grouping of certain methods of organizing human activity. Applicant is 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, and 17, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/interface. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
With respect to the dependent claim 20, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claim 2-16 and 18-20 is directed to further embellishments of the data being processed and does not amount to adding significantly more to the claims. 
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, and 17 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 12-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor).
Referring to Claim 1, Taylor discloses a computer system for infield collection of digital evidence (see at least: Taylor: ¶ 8, and 49-50), the computer system comprising: 
a communication interface for communicatively connecting the computer system to an evidence provider device, the evidence provider device associated with an evidence provider; 
Taylor discloses an end user device and interface in communication with the computer system (see at least Taylor: ¶ 8, 31, 35, and 49-52).
a processor communicatively connected to the communication interface and configured to transfer digital evidence from the evidence provider device to the computer system by (see at least Taylor: ¶ 14-16, 27, 35, and 50): 
pulling a plurality of media files from the evidence provider device onto the computer system; 

filtering the plurality of media files according to filtering criterion data; 
Taylor discloses filtering the plurality of stored and received media files according to filtering criterion data (see at least Taylor: ¶ 11-12, 14-16, 35-37, 39, and 42-43).
displaying a thumbnail of each of the filtered media files; 
Taylor discloses displaying the information related to the evidence media files in the form of a thumbnail (see at least Taylor: ¶ 46).
receiving selection data indicating which of the displayed filtered media files is selected to be transferred;
Taylor discloses receiving selection data which indicates the selected filtered media files that are to be logged and transferred (see at least Taylor: ¶ 9-10, 14-16, 30, 35, 39, 42-44, and 46-47).
copying the selected media files and media file metadata for the selected media files to the computer system
Taylor discloses copying the selected media files and the associated metadata to the computer system (see at least Taylor: 14-16, 32-37, and 40-41).
a user input device communicatively connected to the processor and configured to receive the filtering criterion data and selection data from a user; and 

a display communicatively connected to the processor and configured to display at least one output of the processor.
Taylor discloses a display communicatively connected to the processor and configured to display at least one output of the processor (see at least Taylor: 27, 42, 45-46, and 50).

Referring to Claim 2, Taylor discloses the computer system of claim 1, including wherein the computer system is a host device comprising a mobile computing device (see at least Taylor: ¶ 49-51).

Referring to Claim 3, Taylor discloses the computer system of claim 1, including wherein the computer system includes a host device comprising a mobile computing device communicatively connected to a remote server in a client-server relationship (see at least: Taylor: ¶ 4, 8, and 49-50).

 Referring to Claim 12, Taylor discloses the computer system of claim 1, including wherein the evidence provider device connects to the computer system via a USB On-The-Go format (see at least Taylor: ¶ 51).

Referring to Claim 13, Taylor discloses the computer system of claim 2, including wherein the provider device connects to the host device via a USB cable (see at least Taylor: ¶ 51).

Referring to Claim 14, Taylor discloses the computer system of claim 1, including wherein the provider device connects to the computer system via a WiFi direct hotspot hosted by the computer system (see at least Taylor: ¶ 49-51).

Referring to Claim 15, Taylor discloses the system of claim 1, wherein the provider device connects to the host device via an external website provided by the computer system, and wherein the external website is configured to perform a cloud-based transfer of the digital evidence (see at least Taylor: ¶ 49-51).

Referring to Claim 16, Taylor discloses the system of claim 1, including wherein the processor is further configured to generate an electronic case report describing the transferred digital evidence and including at least a portion of the media file metadata (see at least Taylor: ¶ 8 and 35).

Referring to Claim 17, Taylor discloses a method of collecting and reporting on digital evidence (see at least: Taylor: Abstract ¶ 8, and 49-50), the method comprising: 
connecting an evidence provider device to a host device; 
Taylor discloses an end user device and interface in communication with the computer system (see at least Taylor: ¶ 8, 31, 35, and 49-50).
transferring digital evidence from the evidence provider device to the host device by (see at least Taylor: ¶ 14-16, 27, 35, and 50): 
pulling a plurality of media files from the evidence provider device onto the host device; 
Taylor discloses they system receiving and processing information related to evidence from an end user (evidence provider) onto the computer system via logging the information (see at least Taylor: Abstract, ¶ 1-2, 8, 27, 32-35, 40-41, 43, 45, and 50). 
filtering the plurality of media files according to filtering criterion data; 
Taylor discloses filtering the plurality of stored and received media files according to filtering criterion data (see at least Taylor: ¶ 11-12, 14-16, 35-37, 39, and 42-43).
displaying a thumbnail of each of the filtered media files; 
Taylor discloses displaying the information related to the evidence media files in the form of a thumbnail (see at least Taylor: ¶ 46).
receiving selection data indicating which of the displayed filtered media files is selected to be transferred; and 
Taylor discloses receiving selection data which indicates the selected filtered media files that are to be logged and transferred (see at least Taylor: ¶ 9-10, 14-16, 30, 35, 39, 42-44, and 46-47).
copying the selected media files and media file metadata for the selected media files to the host device; 
Taylor discloses copying the selected media files and the associated metadata to the computer system (see at least Taylor: 14-16, 32-37, and 40-41).
generating an electronic case report describing the transferred digital evidence and including at least a portion of the media file metadata 
Taylor discloses generating an electronic case report describing the transferred digital evidence and including at least a portion of the media file metadata (see at least Taylor: ¶ 8 and 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20100142549 A1 to 20100142549 to Achituv et al. (hereinafter Achituv).
Referring to Claim 4, Taylor discloses the computer system of claim 1; Taylor does not explicitly discloses wherein the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol.
However, Achituv, which like Taylor discusses method and system for recording received information such as digital media items, teaches it is known to provide information communication protocols wherein the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol (see at least Achituv: ¶ 33-37, and 43-44). 

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol (as disclosed by Achituv) to the known computer system for infield collection of digital evidence using processors communicating with a central system (as disclosed by Taylor) to provide improved methods and systems for data recording, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of having the processor pulls the selected media files and media file metadata data from the provider device via the Media Transfer Protocol to the known computer system for infield See also MPEP § 2143(I)(D).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20130091175 A1 to Richards et al. (hereinafter Richards).
Referring to Claim 5, Taylor discloses the computer system of claim 1; Taylor, while disclosing the system receives and stores evidence information in media file forms, it does not explicitly disclose define the information as wherein the media file metadata includes forensic data.
However, Richards, which like Taylor talks about an electronic discovery system, teaches it is known to include metadata such as forensic data (see at least Richards: ¶ 116-120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including metadata such as forensic data in stored evidence information (as disclosed by Richards) to the known computer system for infield collection of digital evidence (as disclosed by Taylor) to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise. One of ordinary skill in the art would have been motivated to apply the known technique of including metadata such as forensic data in stored evidence information because it would allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise (see Richards: ¶ 13). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including metadata such as forensic data in stored evidence information (as disclosed by Richards) to the known computer system for infield See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including metadata such as forensic data in stored evidence information to the known computer system for infield collection of digital evidence to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise). See also MPEP § 2143(I)(D).

Referring to Claim 6, the combination of Taylor and Richards teaches the computer system of claim 5, including wherein the forensic data includes any one or more of a hash value and an original file path (see at least Richards: ¶ 69, 71, 75, 94, and 98).

Claims 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20200014816 to Speasl et al. (hereinafter Speasl).
Referring to Claim 7, Taylor discloses the computer system of claim 1; Taylor does not explicitly state wherein the media file metadata includes EXIF data.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including transferred media file metadata including EXIF data (as disclosed by Speasl) to the known computer system for infield collection of digital evidence (as disclosed by Taylor) to verify the accuracy of a digital image, the metadata therein, as well as any data that might be based on, related to, or otherwise derived from that image. One of ordinary skill in the art would have been motivated to apply the known technique of including transferred media file metadata including EXIF data because it would verify the accuracy of a digital image, the metadata therein, as well as any data that might be based on, related to, or otherwise derived from that image (see Speasl: ¶ 6). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including transferred media file metadata including EXIF data (as disclosed by Speasl) to the known computer system for infield collection of digital evidence (as disclosed by Taylor) to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known See also MPEP § 2143(I)(D).

Referring to Claim 8, the combination of Taylor and Speasl teaches the computer system of claim 7, including wherein the EXIF data includes any one or more of geolocation data and a timestamp (see at least Speasl: ¶ 70).

Referring to Claim 20, Taylor discloses the method of claim 17, wherein the media file metadata includes any one or more of a hash value, an original file path, geolocation data, and a timestamp (see at least Speasl: ¶ 70).

Claims 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20210099313 to Kondrashov et al. (hereinafter Kondrashov).
Referring to Claim 9, Taylor discloses the computer system of claim 1; Taylor does not explicitly does not state wherein the processor is further configured to capture consent data from the evidence provider prior to transferring the digital evidence.
However, Kondrashov, which like Taylor talks about a method and system for receiving and securely storing variously owned data subjects of an end user, teaches it is known to capture consent data from the evidence provider prior to transferring the digital evidence (see at least Kondrashov: ¶ 3-11, 36, 40, 43, 45-54, 74-75, 81-82, 85, and 88).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence (as disclosed by Kondrashov) to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users (as disclosed by Taylor) to provide consent management of transferred information, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of capturing consent data from evidence providers prior to transferring the digital evidence to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users to provide consent management of transferred information). See also MPEP § 2143(I)(D).

Referring to Claim 10, the combination of Taylor and Kondrashov teaches the computer system of claim 9, including wherein the consent data includes audio data or video data captured by a camera of the computer system (see at least Kondrashov: ¶ 92).

Referring to Claim 18. The method of claim 17, further comprising capturing consent data from the evidence provider via the computer system (see at least Kondrashov: ¶ 3-11, 36, 40, 43, 45-54, 74-75, 81-82, 85, and 88). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence (as disclosed by Kondrashov) to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users (as disclosed by Taylor) to provide consent management of transferred information. One of ordinary skill in the art would have been motivated to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence because it would provide consent management of transferred information (see Kondrashov: ¶ 36). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of capturing consent data from evidence providers prior to transferring the digital evidence (as disclosed by Kondrashov) to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users (as disclosed by Taylor) to provide consent management of transferred information, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of capturing consent data from evidence providers prior to transferring the digital evidence to the known computer system for infield collection of digital evidence from a plurality of evidence providing end users to provide consent management of transferred information). See also MPEP § 2143(I)(D).

Referring to Claim 19, the combination of Taylor and Kondrashov teaches the method of claim 18, wherein the consent data includes one or more of audio data, video data, and a filled electronic consent form including electronic signature data provided by the evidence provider (see at least Kondrashov: ¶ 92).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20160321767 to Taylor et al. (hereinafter Taylor) in view of U.S. Patent Application No. 20210099313 to Kondrashov et al. (hereinafter Kondrashov) in view of U.S. Patent Application No. 20200014816 to Speasl et al. (hereinafter Speasl).
Referring to Claim 11, the combination of Taylor and Kondrashov teaches the computer system of claim 9; The combination of Taylor and Kondrashov does not explicitly state wherein the consent data includes a filled electronic consent form including electronic signature data provided by the evidence provider.
including electronic signature data provided by the evidence provider (see at least Taylor: ¶ 56, 107, 115-120, and 132-135).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including electronic signature data provided by the evidence provider (as disclosed by Speasl) to the known computer system for infield collection of digital evidence (as disclosed by the combination of Taylor and Kondrashov) to verify the accuracy of a digital image, the metadata therein, as well as any data that might be based on, related to, or otherwise derived from that image. One of ordinary skill in the art would have been motivated to apply the known technique of including electronic signature data provided by the evidence provider because it would verify the accuracy of a digital image, the metadata therein, as well as any data that might be based on, related to, or otherwise derived from that image (see Speasl: ¶ 6). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including electronic signature data provided by the evidence provider (as disclosed by Speasl) to the known computer system for infield collection of digital evidence (as disclosed by the combination of Taylor and Kondrashov) to allow for electronic discovery to be efficiently and cost-effectively employed across a diverse enterprise, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than See also MPEP § 2143(I)(D).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689